Citation Nr: 1731487	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  09-39 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating greater than 10 percent for traumatic brain injury (TBI), prior to October 23, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from December 1964 to January 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO granted service connection for TBI, and assigned an initial 10 percent rating from October 2, 2008 to October 22, 2008, and a 70 percent rating ,effective October 23, 2008.  In March 2009, the Veteran filed a notice of disagreement (NOD) with the initial disability rating as well as the effective date of award for service connection.  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection, the Board has characterized the appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In June 2013, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is associated with the Virtual VA electronic records storage system. 

In August 2013, the Board granted an effective date of November 7, 1991 for the award of service connection for TBI.  The Board remanded the matter of entitlement to a higher initial rating for TBI prior to October 23, 2008 to the agency of original jurisdiction (AOJ) for assignment of an initial rating during the period from November 7, 1991 to October 1, 2008 and further development.

In a November 2013 decision, a Decision Review Officer (DRO) implemented the Board's grant of a November 7, 1991 effective date for the award of service connection for TBI and assigned an initial 10 percent disability rating during the period from November 7, 1991 to October 1, 2008.  The AOJ otherwise continued to deny a rating higher than 10 percent for TBI prior to October 23, 2008 (as reflected in a February 2017 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

As a final preliminary matter, the Board point out that the Veteran was formerly represented by attorney David L. Huffman.  In a May 2015 letter, the Board notified the Veteran that this attorney was no longer authorized to provide representation before VA and notified him of his options for representation.  In June 2015, the Veteran appointed Disabled American Veterans as his accredited representative via a properly completed VA Form 21-22.  The Board recognizes the change in representation to Disabled American Veterans.

While the Veteran previously had a paper claims file, this is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matter on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further action on the remaining higher initial rating matter on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  Specifically, the record reflects that there are potentially pertinent records outstanding.

An August 1991 letter from the Social Security Administration (SSA) reflects that the Veteran was awarded SSA disability benefits for an unspecified disability. Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to the SSA's determination have neither been requested nor obtained and may be relevant to the matter on appeal.  As such, on remand, the AOJ should undertake appropriate action to obtain any outstanding SSA records.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matter on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matter on appeal.  Adjudication of the higher rating claim should include consideration of whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the SSA any determination(s) pertinent to the Veteran's claim(s) for SSA benefits, as well as any medical records relied upon concerning the claim(s).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matter on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining matter on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim in February 2017), and all legal authority (to include consideration of whether staged rating of the TBI disability is appropriate).

6.  If the full benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


